Case 2:19-cr-00149-JDL Document 81 Filed 12/18/19 Page 1 of 3                    PageID #: 207



                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE




UNITED STATES OF AMERICA

v.                                                           DOCKET No. 2:19-cr-00149-JDL

MERCADO et el



             MOTION TO EXTEND DEADLINES AND SPEEDY TRIAL WAIVER

         NOW COMES the Defendant, by and through his undersigned counsel, and
moves to extend the deadlines including trial, to March 2020, as follows:
         1. The defendant was just charged in the superseding indictment with a 924(c)
Count.
         2. The Defendant has filed a Motion to Dismiss. That motion is still pending.
         3. The government has provided some additional discovery, however more discovery is

forthcoming, including various lab reports.

         4. Additionally, due to the convoluted and vague nature of Defendant Hardy’s criminal

history, establishing an accurate criminal history and any exposure to collateral consequences

such as Career Criminal is unclear at this time. Counsel has spoken with the Government and the

Probation Office and is working diligently to sort that out. Records have been ordered. This

information is vital to Counsel so that Mr. Hardy can be properly advised going forward and

make a knowing and intelligent decision with respect to plea or trial.

         5. The defendant understands his rights to a speedy trial, and hereby waives
from speedy trial consideration any extension of time granted by this motion.
Case 2:19-cr-00149-JDL Document 81 Filed 12/18/19 Page 2 of 3            PageID #: 208



     6. None of the parties object to this motion.


DATED: December 18, 2019                             /s/ John Scott Webb
                                                     __________________________
                                                     JOHN SCOTT WEBB, ESQ.
                                                     Maine Bar Reg. No. 7517
                                                     Attorney for the Defendant

                                                     16 Middle Street
                                                     Saco, Maine 04072
                                                     207-283-6400
Case 2:19-cr-00149-JDL Document 81 Filed 12/18/19 Page 3 of 3                 PageID #: 209



                                CERTIFICATE OF SERVICE
       I hereby certify that I have today filed the foregoing DEFENDANT’S MOTION TO

EXTEND DEADLINES AND SPEEDY TRIAL WAIVER using the CM/ECF system, which

will cause a copy to be sent to the AUSA Dan Perry, and to Attorneys Robert A. Levine, and

Amy Fairfield.

DATED: December 18, 2019                              /s/ John Scott Webb
                                                    __________________________
                                                    JOHN SCOTT WEBB, ESQ.
                                                    Maine Bar Reg. No. 7517
                                                    Attorney for the Defendant

                                                    16 Middle Street
                                                    Saco, Maine 04072
                                                    207-283-6400
